DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-7 are rejected under 35 U.S.C. 102(b) as anticipated by Miyazaki et al (US 2007/0247417 A1) or, in the alternative, under 35 U.S.C. 103(a) as obvious over Miyazaki et al (US 2007/0247417 A1).

	Regarding claim 1, Miyazaki discloses a method for driving an electro-optic display [e.g., Fig. 1: 1] comprising:
applying a driving scheme having multiple driving phases [e.g., Fig. 9: each ‘driving phase’ = T2 followed by T3 followed by T4], 
wherein each of the driving phases has multiple driving frames [e.g., Fig. 9: frames during T2, T3, T4] among which 
a driving frame [e.g., Fig. 9: frame during T4] at a transition time point [e.g., Fig. 9: the time point at which the Pixel Electrode (Pij) transitions from Vss to Vdd2 marks the start of T4 -- wherein the instant application states, “The term ‘transition time point’ is intended to refer to the time point at which a different voltage is applied” (specification page 6, line 29)] has a first frame time [e.g., Paragraph 92: T4 < (T3 = T2) ] and 
remaining driving frames [e.g., Fig. 9: frame during T2, frame during T3] have a second frame time [e.g., Paragraph 92: T4 < (T3 = T2) ], 
the first frame time having a duration that is a fraction of the second frame time [e.g., Paragraph 92: T4 < (T3 = T2) ] (e.g., see Paragraphs 47-82). 

The instant application states, “During each frame, a voltage is applied to a pixel” (specification page 4, line 1).
Miyazaki also discloses a method for driving an electro-optic display [e.g., Fig. 1: 1] comprising: 
applying a driving scheme having multiple driving phases 
[e.g., Fig. 13:  1st driving phase = pulse width t2, 
2nd driving phase = pulse width t3], 
wherein each of the driving phases has multiple driving frames 
[e.g., Fig. 13: 1st frame = first fifth of t2; 
2nd frame = middle two-fifths of t2; 
3rd frame = last two-fifths of t2; 
4th frame = first fifth of t3; 
5th frame = middle two-fifths of t3; 
6th frame = last two-fifths of t3] 
among which a driving frame 
[e.g., Fig. 13: 1st frame = first fifth of t2; 
4th frame = first fifth of t3] 
at a transition time point 
[e.g., Fig. 13: the time point at which the Common Electrode transitions from Vss to Vdd1 marks the start of t2 and 
the time point at which the Common Electrode transitions from Vss to Vdd2 marks the start of t3 – 
wherein the instant application states, “The term ‘transition time point’ is intended to refer to the time point at which a different voltage is applied” (specification page 6, line 29)] 
has a first frame time 
e.g., Fig. 13: 1st frame =1/5 of t2 = 1/5 of t3; 
4th frame = 1/5 of t3 = 1/5 of t2; 
Paragraph 102: t2 = t3] and 
remaining driving frames 
[e.g., Fig. 13: 2nd frame = middle two-fifths of t2; 
3rd frame = last two-fifths of t2; 
5th frame = middle two-fifths of t3; 
6th frame = last two-fifths of t3] 
have a second frame time 
[e.g., Fig. 13: 2nd frame = 2/5 of t2 = 2/5 of t3; 
3rd frame = 2/5 of t2 = 2/5 of t3; 
5th frame = 2/5 of t2 = 2/5 of t3; 
6th frame = 2/5 of t2 = 2/5 of t3; 
Paragraph 102: t2 = t3], 
the first frame time having a duration that is a fraction of the second frame time 
[e.g., 1st frame = 4th frame =1/5 of t2 = 1/5 of t3 = one half of (2nd frame = 3rd frame = 5th frame = 6th frame = 2/5 of t2 = 2/5 of t3)] 
(e.g., see Paragraphs 47-82, 101-103). 

Should it be shown that this embodiment of Miyazaki alone discloses the first frame time having a duration that is a fraction of the second frame time, as instantly claimed, with insufficient specificity:
Miyazaki discloses another driving method embodiment comprising applying a driving scheme having multiple driving phases [e.g., Fig. 5: each ‘driving phase’ = T3 followed by a reset period followed by T1 followed by T2], 
wherein each of the driving phases has multiple driving frames [e.g., Fig. 5: frames during T1, T2, T3] among which 
a driving frame [e.g., Fig. 5: frame during T3] at a transition time point [e.g., Fig. 5: the time point at which the Pixel Electrode (Pij) transitions from Vss to Vdd marks the start of T3 -- wherein the instant application states, “The term ‘transition time point’ is intended to refer to the time point at which a different voltage is applied” (specification page 6, line 29)] has a first frame time [e.g., Paragraph 81: T3 < (T1 = T2) ] and 
remaining driving frames [e.g., Fig. 5: frame during T1, frame during T2] have a second frame time [e.g., Paragraph 81 states, “the pulse widths of the data input pulses are decreased stepwise in the order of the first frame period, the second frame period, and the third frame period. However, during the plurality of frame periods, the data input pulses having the same pulse width may be applied”], 
the first frame time having a duration that is a fraction of the second frame time [e.g., Paragraph 81: T3 < (T1 = T2) ] (e.g., see Paragraphs 47-82).

Miyazaki discloses, the pulse width is preferable in a range of 1 to 700 msec, and is more preferable in a range of 10 to 500 msec. For example, it is assumed that a pulse width T1 of the first frame period is 200 msec, a pulse width T2 of the second frame period is 100 msec, and a pulse width T3 of the third frame period (final frame period) is 10 msec”(Paragraph 78).
Miyazaki also discloses, “the pulse widths of the data input pulses are decreased stepwise in the order of the first frame period, the second frame period, and the third frame period. However, during the plurality of frame periods, the data input pulses having the same pulse width may be applied” (Paragraph 81).
Miyazaki proceeds to give an example where only two of the three pulse widths are equal to one another, while the remaining third pulse width is different than other two (see Paragraph 81)

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to set T1 = T2 (as disclosed in Paragraph 81), while leaving T3 < T1 (as disclosed in Paragraph 77), because it would have constituted a choice from a finite number of identified, predictable solutions, while providing a reasonable expectation of success. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to set T1 = T2 = 100 msec (as disclosed in Paragraphs 78 & 81) and T3 = 10 msec (as disclosed in Paragraph 78), because all the claimed elements were known in the prior art and one skilled in the art could have combined Miyazaki's 100 msec and 10 msec pulse widths as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Miyazaki discloses the duration of the first frame time is 5% to 80% of the duration of the second frame time (e.g., see Paragraphs 78, 101-103). 

Regarding claim 3, Miyazaki discloses the duration of the first frame time is 5% to 60% of the duration of the second frame time (e.g., see Paragraphs 78, 101-103).

Regarding claim 4, Miyazaki discloses the display comprises a plurality of pixels [e.g., Fig. 1: 20] and each [e.g., Fig. 3: 35] of the pixels is sandwiched between a common electrode [e.g., Fig. 1: 34] and a pixel electrode [e.g., Fig. 3: 33] (e.g., see Paragraphs 54-62).

Regarding claim 5, Miyazaki discloses the amplitude of voltages at the common electrode are not constant among the driving phases [e.g., Fig. 9: during a 1st driving phase, the common electrode is driven at Vdd, and during a 2nd driving phase, the common electrode is driven at Vss; 
Fig. 12: during a 1st driving phase, the common electrode is driven at Vdd1 and Vdd2, and during a 2nd driving phase, the common electrode is driven at Vss;
Fig. 13: during a 1st driving phase, the common electrode is driven at Vdd2, and during a 2nd driving phase, the common electrode is driven at Vdd1;
Fig. 13: during a 1st driving phase, the common electrode is driven at Vdd1, and during a 2nd driving phase, the common electrode is driven at Vdd2]
(e.g., see Paragraphs 90-103). 

Miyazaki discloses the duration of the first frames are constant in all driving phases (e.g., see Paragraphs 47-82, 90-93, 101-103).

Regarding claim 7, Miyazaki discloses the duration of the second frames are constant in all driving phases (e.g., see Paragraphs 47-82, 90-93, 101-103).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to electro-optic displays.


Application No. 13/004,763.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. 
Instant claims 1-7 are nearly identical to claims 8-13 in Application No. 13/004,763 as submitted on 21 February 2013. 
Instant claims 1-7 are rejected with the same prior art applied in the 13/004,763 Final Office action mailed on 1 July 2013 and the 13/004,763 Non-Final Office action mailed on 7 August 2020.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
7 February 2022